Opinion filed November 7, 2013




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-13-00246-CV
                                     ___________

     TRAVONNA LIDE AND MIDLAND ASSOCIATION FOR
            RETARDED CITIZENS, Appellants
                         V.
           CARMEN BETH GLOVER, Appellee

                    On Appeal from the 238th District Court
                           Midland County, Texas
                       Trial Court Cause No. CV46806


                     MEMORANDUM OPINION
      Travonna Lide and Midland Association for Retarded Citizens, Appellants,
have filed in this court a motion to dismiss their accelerated appeal. In the motion,
Appellants state that “the parties have fully resolved and settled all claims and
causes of action,” and Appellants request that this court enter an order dismissing
the appeal. Therefore, in accordance with Appellants’ request, we dismiss the
appeal. See TEX. R. APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and the appeal is dismissed.

November 7, 2013                                          PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.